Henry, J.
I concur in the foregoing opinion so far as it relates to the duty of respondents to return the votes ■cast in the 155th precinct of the Fifteenth and the 189'th precinct of the Eighteenth wards of the city of St. Louis. With respect to the validity of the election to fill a vacancy in the old Second Congressional District, I express no opinion, not having examined the subject because I did not deem it necessary to the determination of the principal ■questions involved in this proceeding.